Citation Nr: 0109393	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the residual of 
service-connected fracture of the left fibula with limitation 
of the range of motion of the left ankle, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
February 2000 rating determination by the Pittsburgh, 
Pennsylvania, Regional Office (RO).


FINDINGS OF FACT


1.  The evidence required for proper adjudication of the 
issue on appeal has been obtained to the extent possible.

2.  The veteran's service-connected left fibula fracture 
residuals are manifested by severe tenderness, swelling, 
functional loss due to pain, decreased range of motion, 
painful motion and associated weakness, lack of endurance and 
flare-ups with increased symptoms. 


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for residuals 
of a fracture of the left fibula with limitation of motion of 
the left ankle have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 
5262, (2000); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran sustained a fracture 
to the left fibula in June 1968 and a subsequent reinjury in 
June 1970.  Based on a March 1998 VA examination service 
connection was established in April 1998 for fracture of the 
left fibula and a noncompensable evaluation was assigned.

In connection with a claim for increase the veteran was 
examined by VA in August 1999.  He complained of constant and 
intense pain of the left lower leg, particularly the lower 
third of the left fibula down to the malleolus.  It had 
become worse over the last several weeks and he was told that 
he had permanent soft tissue damage.  There was pain with 
associated weakness of the left lower leg but no stiffness.  
There was some occasional swelling, particularly of the left 
ankle, but no drainage or redness.  He had instability of the 
left lower leg including the ankle and knee with a tendency 
to lock and fall on the left side.  The veteran used Motrin 
and extra-strength Tylenol to alleviate the pain during 
flare-ups.  Flare-ups occur after driving for extended 
periods with the ankle and knee becoming stiff.  The veteran 
described the severity of the flare-ups as intense.  He 
reported that the frequency of flare-ups occurs almost daily 
when working around the house and the duration is 
approximately two to four hours.  Sometimes the pain lasts 
for about a week, particularly after driving more than 40 
miles or sitting for more than half an hour.  Walking was 
another precipitating factor that causes the flare-up.  
Flare-ups, if particularly intense, caused the veteran to be 
unable to walk at all and required rest for some 48 to 72 
hours.  The veteran used a cane but did not use a brace for 
his knee or ankle.  He had no constitutional symptoms of bone 
disease and no involvement of infection.  The examiner opined 
that the condition had affected the veteran's usual 
occupation and daily activity.  

On examination the left lower leg, particularly at the left 
ankle, there was swelling.  There was intra-articular 
involvement including the left ankle and left knee but no 
shortening of the left lower leg and there was no deformity 
or angulation.  Malunion, nonunion and any loose motion, or 
false joint is not detectable clinically.  The veteran had 
severe tenderness, particularly at the lower third of the 
fibula and lateral malleolus but there was no drain.  There 
was definite edema of the left lower leg by the lateral 
malleolus and painful motion and associated weakness.  There 
was no redness or heat.  Functional limitation on standing 
and walking, is affected, but the veteran had a normal gait 
with noticeable bowing of the left knee joint.  His leg 
appeared to be on the outward position but there was no 
callosity or breakdown or unusual shoe wear.  There was no 
ankylosis.  On range of motion dorsiflexion was to 
approximately 6 degrees when the veteran started having pain 
and plantar flexion to 20 degrees when he had pain.  The 
additional limitation that causes the veteran to have the 
lack of endurance was pain.  There was no evidence of bone 
disease, anemia, weight loss or fever.  The diagnoses were 
mild degenerative changes of the left knee, old healed 
fractures of the mid shaft and distal shaft of the left 
fibula with no significant residual deformities, small spurs 
at the inferior margin of the lateral malleolus of the left 
fibula and the inferior margin of the medial malleolus of the 
left tibia, a tiny spur at the posterior anterior margin and 
small spur at the posterior margin of the left calcaneus.  

In December 1999, the RO increased the veteran's rating to 10 
percent.

Of record is a private medical statement from P. D. Burton, 
D.O. dated in December 1999 which shows the veteran was 
evaluated for continued complaints of left leg pain.  X-rays 
revealed some mild widening in the ankle mortise.  X-rays of 
his knees revealed early patellofemoral arthritis.  A bone 
scan revealed arthritic changes in both the ankle and knee 
joints.  The clinical impression was history of midfibular 
fracture with probable syndesmotic ligament injury with 
chronic residual left leg pain.  

In a subsequent statement dated in January 2000 Dr. Burton 
opined that the veteran had residual pain and disability in 
the left ankle from the injury he sustained in service.  The 
veteran also had a syndesmotic ligament injury with residual 
chronic knee pain.  Dr. Burton concluded that the veteran had 
functional loss and was unable to walk significant distances 
and developed cramping pain in the ankle and mostly likely 
had some component of post traumatic arthritis.

In a February 2000 rating decision the RO assigned a 20 
percent rating and included limitation of motion of the left 
ankle as a component of the disability, previously 
characterized as residuals of a fracture of the left fibula, 
and rated the disability under Codes 5262-5271.


Analysis

The veteran is seeking an increased disability rating for his 
service-connected left fibula residuals.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 
2096 (2000).  This law rewrites that 38 U.S.C. §§ 5100-5107 
"duty to assist" provisions, to eliminate the well-grounded 
claim requirement, and requires the Secretary to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under title 38 of the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided a VA orthopedic examination in August 1999.  The RO 
collected all identified medical records.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file, 
and the veteran is not prejudiced by appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  



The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2000); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's left ankle is currently evaluated as 20 percent 
disabling under Codes 5262 and 5271.  Under Code 5271 a 20 
percent evaluation is assigned for marked limitation of 
motion of the ankle.  This is the highest rating under this 
code.  Normal ankle dorsiflexion is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  Because the left ankle disability has been assigned the 
maximum rating available based on limitation of motion the 
consideration of any functional limitations in addition to 
the marked limitation of motion would not result in a higher 
disability rating.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

Under Code 5262, for impairment of tibia and fibula, a 20 
percent evaluation is provided for moderate knee or ankle 
disability.  A 30 percent evaluation is provided for marked 
knee or ankle disability.  Nonunion of the tibia and fibula 
with loose motion, requiring a brace, is rated 40 percent 
disabling.  38 C.F.R. § 4.71, Code 5262 (2000).

In this case, the August 1999 VA examination clearly 
documents that the veteran's dorsiflexion was limited to 6 
degrees and plantar flexion to 20 degrees by pain.  The 
examiner specifically noted functional loss due to pain, 
painful motion and associated weakness and decreased range of 
motion.  The veteran also had lack of endurance as well as 
increased pain and stiffness during flare-ups. 

The U.S. Court of Appeals for Veterans Claims has held that 
38 C.F.R. § 4.40 provides for a rating to be based on 
functional loss due to pain.  DeLuca v. Brown, 



8 Vet.App. 202, 205-206 (1995).  In view of the persistent 
complaints and clinical findings, the combination of 
symptomatology more nearly equates to the criteria for marked 
ankle disability, under Code 5262.  The increased evaluation 
is also based, in part, on the veteran's repeated complaints 
of pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40 and 4.45 (2000).  However, a greater rating is 
not warranted.

The preponderance of the evidence is against a finding that 
the required criteria for an evaluation in excess of 30 
percent have been met.  The record on appeal does not show 
nonunion of the tibia and fibula with loose motion, requiring 
a brace, required under Code 5262 for a 40 percent rating.

Diagnostic Code 5270 for ankylosis of the ankle provides a 40 
percent rating for ankylosis in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees, or 
with an abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a (2000).  However, the medical 
evidence does not show that this condition has been 
demonstrated and shown to be a manifestation of the service-
connected disability.

Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, an evaluation in excess of 30 
percent is not warranted.

VA has met its obligations with regard to the veteran's claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  Therefore, resolving 
doubt in favor of the veteran, the Board concludes that the 
disability picture more nearly approximates the criteria for 
a 30 percent rating under Code 5262.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. § 4.71a, Code 5262 (2000).



ORDER

A rating of 30 percent for residuals of a fracture of the 
left fibula with limitation of motion of the left ankle, is 
granted, subject to controlling regulations governing the 
payment of monetary awards.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 



